Citation Nr: 1701728	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  08-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased ratings for left foot stress fracture (left foot disability), currently assigned "staged" ratings of 10 percent prior to March 1, 2012 and 20 percent thereafter.

2.  Entitlement to increased ratings for right ankle sprain, currently assigned "staged" ratings of 10 percent prior to August 1, 2007 and 20 percent thereafter.

3.  Entitlement to increased ratings for right foot plantar fasciitis (right foot disability), currently assigned "staged" ratings of noncompensable prior to March 28, 2016 and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1992.  These matters come before the Board of Veterans' Appeals ("Board") on appeal from a January 2008 rating decision of the Department of Veterans Affairs ("VA") regional office in Waco, Texas.  See January 2008 Rating Decision.  In October 2008, the RO increased the Veteran's rating for right foot disability to 20 percent, effective August 2007.  See October 2008 Rating Decision.  In an April 2012, the RO increased the rating for the left foot disability to 20 percent as of March 1, 2012.  

In July 2015, the Veteran testified before the Board at the RO (Travel Board hearing).  A transcript of the hearing is of record.

In October 2015, the Board remanded the claims for further development, to include obtaining the Veteran's February 2015 operative report to be associated with his claims file, as well as providing arrangements for the Veteran to undergo a contemporaneous VA examination for Veteran's claimed conditions of left foot stress fracture and post operative right ankle sprain with plantar fasciitis.  See October 2015 Board Remand.  The Board notes that the Veteran underwent right foot surgery in February 2015.  

In a July 2016 rating decision, the RO bificurated the issue of Veteran's entitlement to increased rating for ankle sprain with plantar fasciitis postoperative (right foot disability) and assigned a noncompensable "staged" rating for right foot plantar fasciitis (right foot disability) prior to March 28, 2016 and a 20 percent rating thereafter.  See July 2016 Rating Decision.  Thus, the claims were readjudicated in a July 2016 supplemental statement of the case.  The claims have now returned to the Board.  Under the facts of this appeal and considering the procedural history, the Board finds that the ratings assigned to the plantar fasciitis are part of the issues in appellate status.  As the Board hearing addressed the Veteran symptoms related to his ankles and feet, the Board finds that the Veteran had a meaningful opportunity to address all issues addressed in this decision.

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left foot stress fracture has been manifested by a moderately severe injury throughout the pendency of this appeal, with moderate osteophytosis diagnosed on X-ray.

2.  The Veteran's right ankle disability has been manifested by marked limitation of motion throughout the pendency of this appeal.

3.  The Veteran's right foot plantar fasciitis has been manifested by pain and manipulation on use, with calcaneal spurs diagnosed on X-ray. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for the left foot stress fracture have been satisfied prior to March 1, 2012 (met throughout appeal).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5276, 5284 (2016). 

2.  The criteria for a rating higher than 20 percent for the left foot stress fracture have not been satisfied or more nearly approximated since March 1, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5276, 5284.  

3.  The criteria for a rating of 20 percent, but no higher, for the right ankle disability have been satisfied prior to August 1, 2007 (met throughout the appeal period).  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271. 

4.  The criteria for a rating higher than 20 percent for the right ankle disability have not been satisfied or more nearly approximated since August 1, 2007.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271. 

5.  The criteria for a rating of 20 percent, but no higher, for right foot plantar fasciitis have been satisfied prior to March 28, 2016 (met throughout the appeal period).  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5276, 5284.  

6.  The criteria for a rating higher than 20 percent for right foot plantar fasciitis have not been satisfied or more nearly approximated since March 28, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5276, 5284.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

A March 2007 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that could support entitlement to a higher rating, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 - 34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the duty to notify is satisfied.  

Furthermore, the Board finds that there has been compliance with the duty to assist, as set forth in the law and regulations.  The Veteran's service treatment records, service personnel records, VA treatment records, private treatment records identified by him, and statements and argument in support of his claims have been associated with the claims file, to the extent obtainable.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c). 

Additionally, several VA examinations have been performed throughout the pendency of the appeal, including most recently, in June 2016, March 2016 and February 2016.  They all include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board finds substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

II.  Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509 - 10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A.  Left Foot Stress Fracture

The Veteran's left foots stress fracture has been rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, which pertains to foot injury, other.  See 38 C.F.R. §§ 4.24 (2016) (providing for analogous ratings).  Under DC 5284, a 10 percent rating is assigned for moderate injuries of the foot; a 20 percent rating is assigned for moderately severe injuries of the foot; and a 30 percent rating is assigned for severe injuries of the foot.  See 38 C.F.R. § 4.71a.  

A February 2007 VA X-ray study shows no evidence of fracture of dislocation.  No other significant bone and joint abnormalities are shown.  The impression was a normal X-ray.  

An April 2007 VA treatment record reflects that the Veteran had diffuse tenderness in the left foot.  An X-ray study shows degenerative arthrosis in the midfoot.  

The June 2007 VA foot examination report reflects that the Veteran reported constant warm burning pain in the dorsal area of the foot both standing and at rest.  The pain was described as 7-10/10 in terms of severity.  He denied weakness, stiffness, swelling, redness, fatigability, or lack of endurance.  He denied flare-ups.  He stated that shoe inserts did not improve his symptoms.  The examiner found that the Veteran's left foot condition did not cause functional limitations with regard to standing or walking.  On examination, no abnormalities were noted. 

The March 2008 VA examination report notes swelling in the left foot.  

The May 2008 VA examination report notes soft tissue swelling on the lateral aspect of the foot, with tenderness and without inflammation.  An X-ray study yielded diagnoses of residuals of stress fracture and decompression of superficial perineal nerve with continued pain in left lateral foot with left foot strain.

The March 2012 VA examination report reflects that the Veteran complained of pain in the left foot that was a maximum of 10/10 in severity on a constant basis.  It involved the left big toe and medial and dorsal area, but not the plantar aspect.  The examiner characterized the Veteran's left foot disability as moderately severe.  He had a clerical job that did not require much walking or standing.  The examiner found that the Veteran's left foot disability caused occupational impairment by limiting his ability to walk to 25 yards, and ability to stand to 10 minutes. 

The February 2013 VA examination report reflects that the Veteran stated that he had persistent pain in his left foot on a daily basis.  The pain was mostly in the medial midfoot with ambulation.  The VA examiner characterized the Veteran's left foot disability as moderate in severity.

An October 2014 VA X-ray study showed moderate osteophytosis of the left foot. 

A May 2015 private treatment record reflects the Veteran's complaint of constant sharp pain in the anterior of the left foot.  

The February 2016 VA examination report reflects the VA examiner's finding that the Veteran's left foot disability was moderately severe.  It did not require arch supports, custom orthotic inserts or shoe modifications.  However, the VA examiner clarified that the Veteran tried arch supports and orthotic without any improvement.  Factors contributing to disability included excess fatigability, pain on movement, pain with weight-bearing and non-weightbearing, disturbance of locomotion, pain with standing, and lack of endurance.  The VA examiner described functional loss as pain in foot increasing with time of weight-bearing.  On examination, palpation of the plantar surface of the heel and long arch revealed mild tenderness.  There was moderate tenderness of the proximal middle of foot metatarsal area with bony prominence.  The examiner noted that an October 2014 x-ray showed no fracture, dislocation, or aggressive osseous lesion.  There was normal mineralization.  There was enthesopathy of the fifth metatarsal base.  Moderate Achilles and plantar heel spurs.  There was also moderate osteophytosis of the dorsal midfoot.  With regard to functional impact, the VA examiner stated that the Veteran worked in building maintenance.  He could not be on his feet for long, and could not go up ladders. 

The June 2016 VA examination report reflects that the Veteran had pain that was accentuated on use and manipulation of the foot.  No other deformities or abnormalities were noted. 

Resolving reasonable doubt, the Board finds that a 20 percent rating is warranted under DC 5284 for the entire period on appeal, as the evidence shows constant left foot pain that is not improved by orthotics, as well as pathology diagnosed on X-ray, and which required surgery in June 2007.  

The Veteran's left foot disability has not more nearly approximated the criteria for a 30 percent rating under DC 5284.  The VA examination reports consistently have characterized the Veteran's left foot disability as moderate in severity.  The evidence does not show a more severe level of pathology of functional impairment.  Accordingly, a rating higher than 20 percent is not warranted. 

The Board has also considered the application of DC 5276, which pertains to flatfoot.  38 C.F.R. § 4.71a.  Under DC 5276, a 30 percent rating requires marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  The Veteran's left foot disability is not manifested by marked pronation, extreme tenderness, or marked inward displacement with severe spasm.  Rather, it is manifested by a constant dull pain with X-ray findings of arthritis.  Accordingly, a rating of 30 percent is not warranted under DC 5276. 

The Veteran also has arthritis of the left foot.  However, to grant a separate rating for arthritis would amount to compensating twice for manifestations of the same disability under different diagnoses, in violation of the rule against pyramiding. 

The Board has considered the application of other diagnostic codes.  No other pathology of the left foot has been diagnosed.  Accordingly, none of the other diagnostic codes pertaining to the foot are applicable.  See 38 C.F.R. § 4.71a.

The evidence shows that the Veteran's left foot has not more nearly approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the claim for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's left foot disability with the schedular criteria shows that the rating criteria are adequate to evaluate the nature and severity of his left foot disability, including with respect to pain, arthritis, and associated functional impairment.  Although specific diagnoses or findings may not be mentioned in the criteria, they effectively compensate the Veteran for the actual disabling manifestations of his left foot disability. Accordingly, a comparison of the Veteran's left foot disability with the schedular criteria does not show that it presents an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted. 

As there is no evidence or assertion of unemployability related to the Veteran's left foot disability during the time period under review, the issue of entitlement to a total disability rating based on individual unemployability ("TDIU") has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

B.  Right Ankle

The Veteran's right ankle disability has been rated under DC 5271, which pertains to limited motion of the ankle.  Under DC 5271, a maximum 20 percent rating is assigned for marked limitation.  A 10 percent rating is assigned for moderate limitation.  38 C.F.R. § 4.71a. 

The May 2008 VA examination report reflects that dorsiflexion was to 10 degrees and  plantar flexion was to 25 degrees.  The VA examiner was unable to attempt inversion as a result of pain in the ankle, thus eversion was 10 degrees, with end range pain in all directions.

The March 2012 VA examination report reflects that the Veteran reported chronic right ankle pain.  On examination, the Veteran's right ankle plantar flexion was to 40 degrees, with objective evidence of painful motion at 40 degrees.  Dorsiflexion was to 15 degrees, with pain beginning at 15 degrees.  There was no additional limitation in range of motion after repetitive testing.  The examiner found that pain on movement contributed to functional impairment, but no other factors.  Localized tenderness was noted.  The Veteran's ankle had normal strength on testing in both flexion and dorsiflexion.  No laxity was found on examination.  The examiner found that the Veteran's right ankle affected his ability to work by limiting his ability to walk to 25 yards, and ability to stand to 10 minutes. 

The February 2013 VA examination report reflects that the Veteran reported daily right ankle pain.  The examiner stated that the Veteran was currently not limited by right ankle pain because of only being able to walk about 200 yards due to the left hip, knee and foot pain.  The Veteran denied flare-ups.  On range-of-motion testing, right ankle plantar flexion was to 30 degrees, with objective evidence of painful motion beginning at 20 degrees.  Dorsiflexion was to 15 degrees, with evidence of painful motion beginning at 10 degrees.  There was no additional limitation in range of motion after repetitive testing.  Localized tenderness or pain on palpation was noted.  Muscle strength testing was normal.  No instability was noted on examination.  

The June 2016 VA examination report reflects that the Veteran reported constant pain with flare ups in the right ankle.  The Veteran also reported that he had difficulty with climbing steps, ladders, running and prolonged walks exceeding 50 feet.  The VA examiner found the muscle strength of the plantar flexion and the dorsiflexion to be normal.  However, the examiner found that there was instability of the right ankle. 

Resolving reasonable doubt in favor of the claim, the Board finds that a 20 percent rating under DC 5271 for the right ankle is warranted for the entire period on appeal, including prior to August 2007.  The July 2007 VA examiner could not conduct range of motion testing at the time as the Veteran had just undergone ankle surgery.  Accordingly, the Board assumes that the range-of-motion findings recorded in the May 2008 VA examination report would also be present prior to that time, especially in light of the need for right ankle surgery.

A 20 percent rating is the maximum evaluation under DC 5271.  The Veteran does not have ankylosis of the ankle or any other pathology that would warrant a separate rating under a different diagnostic code.  Although there were findings of exostosis of the tibia and fibula, as well as arthritis, the evidence does not show discrete disability resulting from these diagnostic findings separate from the disability already compensated under DC 5271, based on limitation of motion.  Accordingly, a separate rating for such pathology would constitute pyramiding. 

Because the Veteran's left ankle has been assigned the maximum rating based on limitation of motion, the DeLuca criteria are not applicable.  See Johnston, 10 Vet. App. at 85; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.

The evidence shows that the Veteran's right ankle has not more nearly approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the claim for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  A comparison of the Veteran's right ankle disability with the schedular criteria shows that the rating criteria are adequate to evaluate the nature and severity of his left foot disability, including with respect to pain and associated functional impairment.  Although specific diagnoses or findings may not be mentioned in the criteria, they effectively compensate the Veteran for the actual disabling manifestations of his right ankle disability. Accordingly, a comparison of the Veteran's disability with the schedular criteria does not show that it presents an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted. 

As there is no evidence or assertion of unemployability related to the Veteran's right foot disability during the time period under review, the issue of entitlement to TDIU has not been raised.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453.

Further, the Board notes that it previously remanded to obtain records from a February 2015 right foot surgery.  After receipt and review of these records, the Board finds that these records do not raise the issue of a convalesce rating under 38 C.F.R. § 4.30.

C.  Right Foot Plantar Fasciitis

The Veteran's right foot plantar fasciitis has been rated as noncompensable prior to March 2016, and as 20 percent disabling from March 2016 forward.  For the following reasons, the Board finds that 20 percent rating is warranted for the entire period on appeal. 

There is no diagnostic code directly applicable to plantar fasciitis.  The Veteran's right foot plantar fasciitis has been rated by analogy to flatfoot under DC 5276.  See 38 C.F.R. § 4.71a.  Under DC 5276, a 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  A 30 percent rating is assigned when these manifestations affect only one foot ("unilateral involvement").  Id.  A 30 percent rating is also assigned when there is bilateral severe flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use that is accentuated, indication of swelling on use, and characteristic callosities.  A 20 percent rating is assigned when there is unilateral involvement of these manifestations.  Id.  A 10 percent rating is assigned for moderate flatfoot, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A noncompensable rating is assigned for mild flatfoot with symptoms relieved by a built-up shoe or arch support.  Id.

The June 2007 VA examination report reflects that on examination, the Veteran's right foot was normal in appearance.  Arches were non-tender.  Achilles tendon was intact and non-tender.  No deformity or abnormalities were noted apart from localized swelling and purulent discharge over the surgical surgery.  The Veteran reported intermittent problems since undergoing surgery in June 2007 to have an exostosis removed.  He was wearing a cam walker.  

The March 2008 VA examination report notes swelling in the right foot surrounding the lateral malleolar region.  

The May 2008 VA examination report reflected swelling around the lateralmalleolar region.

The February 2013 VA examination report reflects that the Veteran complained of right heel pain on a daily basis.  He reported tender medial plantar heel and arch consistent with plantar fasciitis.  An X-ray study showed traumatic arthritis in multiple joints of the same foot.  

The February 2016 VA examination report reflects that the Veteran reported dull and sharp pain in his foot.  The pain was sharp with climbing stairs, walking, and standing.  The Veteran had pain with standing even a short time.  At rest his foot felt numb and tingly.  The pain could be as severe as 9-10/10 in severity.  Most of the time the pain was an 8/10 in severity.  The pain increased with weightbearing and time on his feet.  He reported daily flare-ups with weightbearing that could last 10 to 15 minutes, at which times the pain increased to 9/10/10 in severity.  With regard to functional loss, the Veteran reported that pain prevented prolonged standing, walking and climbing.  The VA examiner described functional loss as pain in foot increasing with time of weight-bearing.  On examination, palpation of the plantar surface of the heel and long arch of the plantar surface showed moderate tenderness.  There was also moderate tenderness over the dorsum of the right first metatarsal phalangeal ("MTP") joint with mild numbness over the dorsal right foot.  There was no pes planus.  With regard to functional impact, the examiner stated that the Veteran worked in building maintenance.  He could not be on his feet for long, and could not go up ladders. 

The March 2016 VA examination report reflects that the Veteran reported constant pain with flare ups in his right foot.  The Veteran indicated that he experienced  throbbing, stabbing, sharp pains in his right foot.  He reported flare-ups and functional loss, which he described as having difficulty with climbing steps, climbing a ladder, running, prolonged walking and lifting no more than 25 - 30 pounds.  The VA examiner found that the Veteran's right foot injury was moderately severe, and that the right foot required arch support, custom orthopedic inserts or shoe modification.  

The June 2016 VA examination report reflects that the Veteran experienced pain with the use of his right foot.  The VA examination also notes that the Veteran had accentuated pain on manipulation of the use of his right foot.  No deformity or abnormalities were otherwise noted. 

Resolving reasonable doubt, the Board finds that a 20 percent rating is warranted under DC 5276 for the entire period on appeal.  The evidence shows pain in the ball of the hurt, as well as right foot swelling noted by his physician in September 2005.  Additionally, a March 2006 podiatrist note indicted that the Veteran was experiencing problems with arch pain and that cam walker for the right foot had not helped.  Further, a July 2007 surgery report diagnosed the Veteran with preoperative and post operative exostosis right tibia and fibula on the right side.

The Veteran's right foot disability has not more nearly approximated the criteria for a 30 percent rating under DC 5276.  The VA examination reports have characterized Veteran's right foot disability as moderate in severity.  The evidence does not show a more severe level of pathology of functional impairment.  Accordingly, a rating higher than 20 percent is not warranted. 

The evidence shows that the Veteran's right foot disability has not more nearly approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the claim for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  A comparison of the Veteran's right foot disability with the schedular criteria shows that the rating criteria are adequate to evaluate the nature and severity of his right foot disability.  Although specific diagnoses or findings may not be mentioned in the criteria, the effectively compensate the Veteran for the actual disabling manifestations of his right foot disability. Accordingly, a comparison of the Veteran's right foot disability with the schedular criteria does not show that it presents an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted. 

As there is no evidence or assertion of unemployability related to the Veteran's right foot disability during the time period under review, the issue of TDIU has not been raised.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453. 



ORDER

Entitlement to a 20 percent rating for left foot disability is granted for the entire appeal period, subject to the laws and regulations governing monetary awards.

Entitlement to a 20 percent rating for right ankle sprain is granted for the entire appeal period, subject to the laws and regulations governing monetary awards.

Entitlement to a 20 percent rating for right foot plantar fasciitis is granted for the entire appeal period, subject to the laws and regulations governing monetary awards.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


